Citation Nr: 1541331	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1992 to February 2001 and from September 2004 to November 2005.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent evaluation effective from August 24, 2004.

In an April 2015 decision, the Board denied the claim for an increased initial evaluation for posttraumatic stress disorder and remanded the claim for service connection for sleep apnea and the claim for an increased initial evaluation for the lumbar spine disability for further development.  In a July 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for sleep apnea, as well as a separate 10 percent evaluation for left leg radiculopathy associated with the lumbar spine disability; the Veteran has not challenged any aspect of that decision.  The case has since been returned to the Board for appellate review.  Based on the foregoing, the issue currently in appellate status is as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records that were already considered by the AOJ.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding and relevant VA and private treatment records not associated with the claims file, as detailed in the directives below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any private chiropractic treatment the Veteran has received, including from Dr. C.H.  See February 2010 VA treatment record (Veteran reported treatment with a chiropractor in addition to primary care provider treatment) and June 2015 VA examination report (Veteran reported chiropractic treatment with Dr. C.H. for past two to three months; record contains July 2015 written statement from Dr. C.H., but no treatment records). 

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Durham VA Medical Center.  Specifically, the VA treatment records appear to be incomplete for the period from May 2014 to July 2015.  See July 2015 supplemental statement of the case (noting review of VA treatment records through June 2015); July 2015 VA lumbar spine MRI report.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  Further development may include scheduling the Veteran for a VA examination.

3.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

